Citation Nr: 0728206	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO. 03-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, to include a lumbosacral strain, currently 
evaluated as 20 percent disabling. 

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral high frequency hearing loss, including the issue of 
whether service connection may be granted will be addressed 
in a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 until May 
1952 and subsequent duty in the Army Reserves from December 
1974 until May 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio. 

Thereafter, the veteran's claims file was returned to his 
local RO in Reno, Nevada. In April 2003, the veteran 
testified at a video-conference Board hearing.

The Board previously considered this appeal in October 2003 
and February 2005 and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. As such, this matter is properly returned to 
the Board for appellate consideration. 


FINDINGS OF FACT

1. The veteran's low back strain is not manifested by severe 
limitation of motion; or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

2. The veteran's low back strain is not manifested by forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disorder to include a lumbosacral strain have not 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5295 and 5237 (2002-2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2001, 
January 2002, April 2004, July 2005 and March 2006. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by the 
following: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file. Additionally, the veteran was afforded VA 
examinations in connection with his claim and provided 
testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The RO granted service connection for a low back strain in a 
May 1989 rating decision. At that time a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295. Subsequently, a March 2002 rating decision granted 
an increased evaluation of 20 percent. The veteran contends 
the current rating evaluation does not accurately reflect the 
severity of his disability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation, a 20 percent evaluation was 
assigned under Diagnostic Code 5295 for a lumbosacral strain 
that was productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position. A 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Another potentially applicable Diagnostic Code at the time 
the veteran filed his claim was Diagnostic Code 5292 for 
limitation of motion of the lumbar spine. Under that 
Diagnostic Code, a 20 percent evaluation was assigned for 
moderate limitation of motion and a 40 percent evaluation was 
assigned for severe limitation of motion. The Board must also 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 338 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004). VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.

The veteran's low back strain has not been characterized as 
intervertebral disc syndrome. Since the September 2002 
changes involved changes in the evaluation of intervertebral 
disc syndrome, and the veteran's back has not been 
characterized as intervertebral disc syndrome, the changes in 
the schedular criteria that became effective September 23, 
2002, are not for application in this case.

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under this formula, a 20 percent evaluation is for assignment 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
with a combined range of motion not greater than 120 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis. A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is for assignment for unfavorable ankylosis of the 
entire spine.

The veteran underwent a VA examination in February 2002. 
During this examination, the veteran complained of a constant 
aching pain in the low back. The veteran rated the pain as a 
7 on a scale of 1 to 10 and described it as a sharp pain that 
radiated up into the middle of the back. The veteran also 
complained of numbness in the left lateral thigh. He reported 
morning stiffness in the low back with increased fatigue and 
decreased endurance. The veteran treated with medication but 
noted it did not eliminate the pain. Flare-ups caused the 
pain to increase to an 8 and occurred on a daily basis. 
Precipitating events included lifting objects over 10 pounds 
and bending to pick things up. Rest and medication alleviated 
the pain. The veteran indicated that during flare-ups he had 
trouble with gardening, walking, sitting in one position, 
bending over, and picking up objects. He also explained it 
was difficult to perform recreational activities. 

Clinical findings revealed the veteran rose easily from his 
chair and had a stable gait with a heel-toe strike and full 
swing. He did not limp. Flattening of the lumbosacral spine 
was noted on examination. Symmetrical folds were visualized 
along the thoracic and lumbosacral spine. There was no 
evidence of muscle spasm, redness or swelling. There was 
tenderness along the T11-T12 spinous processes and down the 
lumbar spine upon palpation. There was also increased pain to 
palpation at the sacroiliac joint. Several small pea-sized 
palpable nodules on the back were tender to touch. Range of 
motion examination reflected flexion from 0-50 degrees with 
pain beginning at 50 degrees and continuing to 70 degrees. 
Extension was found from 0-20 degrees with pain at 20 
degrees. Lateral flexion to the right was found from 0-25 
degrees and lateral flexion to the left was found from 0-40 
degrees with complaints of pain bilaterally. There was 
rotation to the right from 0-40 degrees and rotation to the 
left from 0-50 degrees with complaints of pain at the 
endpoints bilaterally. Straight leg raising was recorded from 
0-40 degrees and there were complaints of pain in the 
hamstrings. The veteran developed severe mid back pain at 
that point and had to sit in an upright position. An x-ray of 
the spine performed in connection with the examination 
revealed rotoscoliosis, older wedging of T11 and degenerative 
disc disease at L4-5 and L5-S1. The diagnosis was 
degenerative disc disease of the lumbar spine and anterior 
compression at T11.

A private medical record dated in February 2003 reflected 
markedly restricted motion of the lumbar spine, particularly 
in extension. The physician reported that side-bending and 
rotation were approximately 60-80 percent restricted. There 
was accentuation of the thoracic kyphosis. Muscle spasm was 
noted bilaterally. The physician reported the veteran had 
marked decrease in range of motion and pain with any 
significant activity. The diagnosis was advanced 
osteoarthritis, lumbar spine.

The veteran underwent a VA examination in May 2004 to assess 
the severity of his disability. During this examination the 
veteran complained of constant pain which he rated as a 3-4 
out of 10. He described he pain as nagging and indicated 
flare-ups caused spasms. During flare-ups he reported trouble 
breathing and explained he had to recline or use a warm water 
spa to alleviate the pain. He did not drive and stated he 
could get into the car but was extremely stiff upon getting 
out after traveling 30-40 miles. The veteran could remain on 
his feet for 10 minutes and then had to sit and rest. He 
could walk at his own pace but indicated that standing still 
brought about spasms. He could not rake or dig for more than 
10 minutes and could not lift heavy items. The veteran 
explained inclines were bad and he was unable to use a 
treadmill. He was unable to climb 3 flights of stairs at 
once. He also reported numbness along the lateral femoral 
cutaneous nerve on the left. 

Clinical examination revealed the veteran walked with short 
steps and an abnormal gait. He turned his entire body rather 
than turning the head or neck. He used the arms of the chair 
to sit down because his back was stiff. He showed a slightly 
flat footed gait and did not demonstrate a good heel to toe 
stride. The thoracic spine showed dorsal kyphosis and was 
nontender to percussion until the lumbar area was reached. At 
that point there were bilateral muscle spasms. The examiner 
also noted tenderness to palpation along the spinous 
processes of the lumbar spine and iliosacral joints 
bilaterally. 

There was flexion of the lumbar spine to 50 degrees on first 
movement and to 30 degrees upon repeated motion. The veteran 
complained of pain and muscle spasm on arising with repeated 
motion. Bilateral muscle spasm of the paravertebral muscles 
was visualized on arising. Lateral flexion was found to the 
left to 20 degrees. There was lateral flexion to the right to 
10 degrees with a complaint of left lower back pain. Rotation 
was accomplished fully to 30 degrees in both directions with 
discomfort. The veteran had extension to 20 degrees with pain 
and spasms. Straight leg raising was to 45 degrees and then 
the veteran complained of pain in the hamstring muscles. The 
veteran was able to tiptoe and heel walk but complained of 
back discomfort with the heel walk. The diagnosis was 
compression of T11 and T12 from prior injury in service; 
bilateral disc herniation and degenerative changes causing 
bilateral neuroforaminal stenosis; neuropathy of the left 
lateral femoral cutaneous nerve due to the disc herniation; 
cervical spine degenerative changes; and HLA-B27 positive 
blood testing that is frequently found with ankylosing 
spondylitis and would be unusual to see in some one the 
veteran's age.

An undated addendum to the VA examination of the spine noted 
that the veteran did not show as much restriction in the 
military as he presently experienced. The examiner concluded 
that the present spine pain and restrictions were due more to 
the degenerative disease with HLA-B27 positive than to the 
original muscle strain. The examiner further explained the 
muscle strain would not contribute more than 20 percent of 
the present limitations. 

The veteran presented testimony at a Board hearing in April 
2003 in support of his claim. The veteran described constant 
pain in the back that progressively worsened over the past 5-
8 years. He explained his physical activities were curtailed 
due to pain and seizing. For example, the veteran indicated 
light yard work and walking were difficult and caused flare-
ups and spasms. The veteran also described a constant 
numbness down the left leg to his knee. The veteran explained 
he took several muscle relaxers and pain killers but found 
that Tylenol worked the best to control the pain. The veteran 
indicated the pain was worse at night and would wake him up 
in the morning. 

The veteran also provided a lay statement of his spouse dated 
in March 2006. The veteran's spouse indicated the veteran was 
in nearly constant pain and had to lay down at least once a 
day. She also related that he used the hot tub once or twice 
a day to alleviate the pain. The veteran's spouse explained 
that the veteran tried to assist with household chores but 
doing so resulted in increased pain. She described the 
veteran as rigid every day because of the pain in his back 
and reported he had little to no flexibility.

In the present case, there are non-service connected back 
disabilities which contribute to the veteran's limitation of 
motion. The RO specifically requested the VA examiner address 
the extent to which the veteran's functional impairment of 
the spine was due to the service connected muscle strain 
verses the non-service connected degenerative disc disease 
and HLA-B27 positive finding. See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); 38 C.F.R. § 3.102 (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so). 

The VA examiner clearly indicated that the muscle strain 
contributed approximately 20 percent to the veteran's 
limitations. Therefore, although the veteran has what has 
been described as marked functional limitation, the veteran's 
low back strain alone does not meet the criteria for a higher 
evaluation. There is no evidence that the low back strain 
alone resulted in severe limitation of motion. Additionally, 
there is no evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion to warrant an increased 
rating under the rating criteria in effect when the veteran 
filed his claim. 

Under the revised schedular criteria, there is a finding of 
forward flexion limited to 30 degrees upon repeated motion; 
however, as explained above this limitation of motion was 
attributed mainly to the non-service connected degenerative 
joint disease. Thus, the low back strain was responsible for 
only 20 percent of the veteran's limitation, or 12 degrees of 
the veteran's limitation of flexion. In the absence of any 
evidence which attributes the veteran's limitation of motion 
solely to the service-connected low back strain, or evidence 
the low back strain is responsible for a greater portion of 
the limitation of motion, an increased evaluation is not 
warranted. Therefore the preponderance of the evidence is 
against the claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An evaluation in excess of 20 percent for a low back disorder 
to include a lumbosacral strain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


